--------------------------------------------------------------------------------

EXHIBIT 10.23
 
CONSULTING AND PROFESSIONAL SERVICES AGREEMENT
(Independent Contractor)


This Consulting Services Agreement (the “Agreement”) is entered this 22nd day of
December, 2011, but having an effective date of September 26, 2011 (the
“Effective Date”), by and between Minex Ventures II, LLC, a Colorado limited
liability company (the “Consultant”), and Zoro Mining Corp. (“Zoro” or the
“Company”), a Nevada corporation listed on the OTCBB under the symbol ZORM, with
reference to the following:
 
In consideration of the mutual promises set forth herein, the sufficiency of
which is hereby acknowledged by each of the parties hereto, the parties hereby
agree as follows:


1.           Consulting Services.  Consultant hereby agrees to provide and
perform for the benefit of the Company the following services:


 
A.
assisting in the negotiation and facilitating the arrangements necessary to
assemble the Yura Yebecahas Mining Project located in Arequipa, Peru (the “Yura
Project”);



 
B.
assisting in the negotiation and facilitating a letter of intent with Formacion
Yura Exploracion S.A.C., Donald Stiles and South American Immobiliara S.A.C. for
a joint venture on the Yura Project;



 
C.
assisting in the negotiation with the owners of the approximately 1,500 hectares
of exploration concessions (specifically known as the “Fortuna Properties”) to
have the Fortuna Properties placed into the Yura Project;



 
D.
assisting the Company with engaging qualified and experienced geologists and
other experienced exploration personnel required for any exploration programs on
the Yura Project;



 
E.
assisting the Company with raising equity capital on terms acceptable to the
Company and the Consultant;



 
F.
assisting in the identification of gold exploration projects in Peru which may
enhance shareholder value for the Company;



 
G.
assisting in the negotiation of all proposed or potential joint venture and/or
financing arrangements in connection with the ongoing development of the
Company; and



 
H.
assisting in and facilitating in the setting up of corporate alliances in Peru
for the Company, or for any of the Company’s subsidiaries, as the case may be
and as may be determined by the Company in its sole and absolute discretion,
with potential and strategic business and financial partners for the purposes of
the ongoing development and financing of the Company;



(each individually, a “Service” and collectively, the “Services”), as may be
requested by the Company from time to time, and the Company hereby hires and
engages Consultant to provide and perform the same. The Services are anticipated
to be provided by Consultant in Peru.


2.           Fees and Expenses.  For the Services hereunder, subject to any
applicable regulatory approvals, the Company will pay to Consultant a fee of
US$200,000, which is to be paid as follows:
 
 
A.
an initial $100,000 of the fee has already been paid to the Consultant; and

 
 
B.
a further $100,000 is to be paid to the Consultant on or before March 31, 2012.

 

 
1

--------------------------------------------------------------------------------

 

 
The fee to be paid to the Consultant shall cover any and all expenses incurred
by the Consultant while performing the Services and the Consultant shall have no
claim for reimbursement of any expenses.

 
3.           Term of Agreement.  The term of this Agreement shall commence as of
the Effective Date, and is expected to continue until December 31,
2012.  Nothing contained herein shall in any way prevent the Company from
terminating this Agreement earlier at its sole discretion at any time, with or
without cause.  If the Company exercises its right to terminate this Agreement,
it shall be obligated to pay Consultant the full amount of the consulting fee of
$200,000 as set forth above in Section 2.


4.           Independent Contractor Status.  The relationship of Consultant to
the Company is that of an independent contractor, and nothing herein shall be
construed or deemed as creating any other relationship.  Without limiting the
foregoing, the relationship between the parties hereto shall not be deemed to be
that of an employer-employee, joint venture, or partnership.  As an independent
contractor, Consultant shall have the sole responsibility for paying taxes,
workers compensation, employee benefits (if any), and all similar obligations,
and shall be charged with performing the Services in the way that Consultant
deems the most feasible or desirable.


5.           Confidential Information and Work for Hire.  Consultant and the
Company hereby acknowledge and agree that in connection with the performance of
the Services set forth herein, Consultant shall be provided with or shall
otherwise be exposed to or receive certain confidential and/or proprietary
information of the Company or of third parties and may develop certain products,
services, methods, know-how, procedures, formulae, processes, specifications,
and information of a similar nature that relate to the Services rendered
hereunder.  Consultant therefore agrees to maintain and preserve the secrecy and
confidentiality of any and all proprietary and business secret or confidential
information and data.  In the course of performing the Services hereunder
Consultant may develop certain processes, formulations, inventions, data,
reports, records, information, prototypes, know-how, designs, drawings,
schematics, manuals, ideas, or other products or materials, including ideas that
may be protectable under intellectual property laws (all of the foregoing
collectively referred to herein as “Work Product”).  Consultant acknowledges
that all Work Product created by it during the term of this Agreement or which
relates to the Services performed hereunder shall be the property of the
Company, and Consultant hereby agrees to take all actions requested by the
Company in order to vest ownership of the Work Product in them.  Should the
Company seek intellectual property protection for any Work Product, Consultant
agrees to execute any documents and take any actions reasonably requested by the
Company to effectuate the same, all at no additional cost.


6.           Title to Materials and Equipment.  All materials and equipment
furnished by the Company to Consultant hereunder are to be and remain the sole
property of the Company and are to be returned within thirty (30) days of the
expiration or earlier termination of this Agreement, or within ten (10) days
after written demand, whichever first occurs.


7.           Assignability.  This Agreement shall be binding upon and inure to
the benefit of the parties, their legal representatives, successors, and
assigns.  This Agreement may not be assigned, transferred, conveyed, or
encumbered, whether voluntarily or by operation of law, by Consultant without
the prior written consent of the Company (which may be granted or withheld in
its sole and absolute judgment).


8.           Notices, Etc.  All notices, demands, and other communications
provided for hereunder shall, unless otherwise stated herein, be in writing
(including facsimile or similar transmission) and mailed (by certified mail,
return receipt requested), sent, or delivered (including by way of overnight
courier service), (i) if to Consultant, to:


Minex Ventures II, LLC
c/o Gwendolyn Stimple___
2505 Stratton Forest Heights
Colorado Springs, CO  80906
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
 

or (ii) if to the Company, to:
 
Zoro Mining Corp
Harold Gardner, President and CEO
3040 N. Campbell Ave. #110
Tucson, Arizona 85719


or, as to each party, to such other person and/or at such other address or
number as shall be designated by such party in a written notice to the other
party.  All such notices, demands, and communications shall be effective when
sent; provided, however, that if sent by facsimile transmission, notices,
demands, and other communications shall be confirmed by same day certified mail,
return receipt requested.


9.           Amendments, Etc.  No modification, amendment, or waiver of any
provision of this Agreement shall be effective unless the same shall be in
writing and signed by each of the parties hereto.  Any waiver of any provision
of this Agreement shall be effective only in the specific instance and for the
specific purpose for which given.


10.         Entire Agreement.  This Agreement constitutes the entire
understanding and agreement between the parties and supersedes all previous
understandings, agreements, communications, and representations, whether written
or oral, concerning the treatment of information and other matters to which this
Agreement relates.


11.         No Waiver; Remedies.  No failure on the part of any party hereto to
exercise, and no delay in exercising, any right, power, or privilege hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right hereunder preclude any other or further exercise thereof or the
exercise of any other right.  The remedies herein provided are cumulative and
not exclusive of any remedies provided by law.


12.         Severability.  Any provision of this Agreement which is prohibited,
unenforceable, or not authorized in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition,
unenforceability, or non-authorization without invalidating the remaining
provisions hereof or affecting the validity, enforceability, or legality of such
provision in any other jurisdiction.


13.         Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the state of Arizona.  Each party hereby
consents to the laying of venue for any action under this contract with the
Superior Court for Pima County, Arizona, and, for such purposes, each of the
parties hereby consents to the jurisdiction of such court.


14.         Captions.  The captions contained in this Agreement are for
convenience only and shall not affect the construction or interpretation of any
provisions of this Agreement.


15.         Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute one and the same instrument.  One or more
counterparts of this Agreement may be delivered via telecopier or other
electronic communication capable of producing a printed signature with the
intention that they shall have the same effect as an original executed
counterpart hereof.




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.
 
 

 
MINEX VENTURES II, LLC


By: GST Investments, LLC, Manager of Minex Ventures II, LLC


/s/ Gwendolyn Stimple______________
Name: Gwendolyn K. Stimple
Title:   Manager of GST Investments, LLC
 
ZORO MINING CORP.


By:  /s/ Harold Gardner                                  
Name: Harold Gardner
Title:   President & CEO

 

 
3

--------------------------------------------------------------------------------